Citation Nr: 1116186	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-03 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from July 1981 to July 1987.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for a right hand and wrist disability.  In September 2008, the appellant initiated an appeal of the RO's decision.  

Before the matter was certified to the Board, in a January 2009 rating decision, the RO granted service connection for status post right wrist fracture and assigned an initial 10 percent disability rating, effective October 2, 2007.  The grant of service connection for status post right wrist fracture constitutes a full award of the benefit sought on appeal with respect to the claim of service connection for a right wrist disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the appellant has initiated an appeal regarding the initial rating or effective date assigned for his service-connected right wrist disability.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The appellant, however, has made clear that he wishes to continue to pursue his claim of service connection for a right hand disability, including as secondary to his now service-connected right wrist disability.  See e.g. January 2011 Statement in Support of Claim.  

On his January 2009 VA Form 9, it appeared that the appellant may have requested a Board hearing in connection with his appeal.  In January 2011, the RO contacted the appellant by telephone to clarify his hearing request.  The appellant confirmed that he did not wish to attend a hearing in connection with his appeal.  

As set forth in more detail below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for a right hand disability, including loss of right hand function.  He contends that his right hand disability was incurred during active as a result of several documented injuries to his right wrist and hand.  Alternatively, he contends that his current right hand disability is causally related to or aggravated by his newly service-connected status post right wrist fracture.  

A review of the record indicates that the appellant was afforded a fee basis medical examination in July 2008.  In December 2008, the RO solicited an additional medical opinion.  Despite these opinions, however, the record remains unclear as to whether the appellant's current right hand disability is causally related to injuries sustained during his active service or is causally related to or aggravated by his service-connected status post right wrist fracture.  To ensure that VA's duty to assist has been met, therefore, another medical examination and opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Here, the Board notes that the record on appeal contains a March 2004 decision of an Administrative Law Judge of the Social Security Administration (SSA) determining that the appellant has severe impairment due to an amnestic disorder, status post cervical fusion, and rule out conversion and personality disorders.  See e.g. March 2004 decision of SSA Administrative Law Judge.  

The RO has not requested additional records from SSA, including medical records used in reaching the March 2004 disability determination.  There is no indication in the March 2004 disability decision, however, that the appellant's claimed right hand disability was a factor in awarding disability benefits.  Moreover, neither the appellant nor his representative has given any indication that records from SSA are relevant to the issue on appeal.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim" and that "there must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant.").  

The appellant is advised that the record currently on appeal contains no indication that records from SSA are relevant to his claim of service connection for a right hand disability.  If he wishes VA's assistance in obtaining records from SSA, he must advise the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purpose of identifying the nature and etiology of any current right hand disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should identify all right hand pathology observed, with separate diagnoses, if necessary.  The examiner should also provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any right hand pathology or symptomatology identified on examination is causally related to the appellant's active service or any incident therein, including documented injuries to the right and wrist.  Alternatively, the examiner should state whether any right hand pathology or symptomatology identified is causally related to or aggravated by the appellant's service-connected status post right wrist fracture.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


